Title: Cotton Tufts to John Adams, 10 October 1782
From: Tufts, Cotton
To: Adams, John



My Dear Sr

Octob. 10. 1782


I this day received your Favour of the 17th. Augst. Ultimo. I find that your mind is much distressed with the Accounts you have received of the almost despaired State of our worthy Friend Mr. Cranch. I have given you his Case in a Letter of the 26th. Sept. last, which will remove your Anxiety—that Letter you will probably receive with this as I am in hopes of getting it to Town before Grinnell sails. I feel the utmost Pleasure when I tell you that he is so far reinstated in his Health as to attend this Week the Inferior and General Court both of which are now sitting. I shall as much as possible influence him to keep from public Business untill he has acquired a due Firmness.
I thank you for your Communications. The Speculation contained in the Courier du Bas Rhin exhibits a Plan which if adopted must I think bring Matters to an Issue. I am much pleased with it, shall translate and insert it in one of the Papers, observing the Caution you gave me.
You ask me what are the Sentiments of People with respect to another Matter. I can assure you that the most judicious ascribe great Merit to the Minister. The 19th. of April has been considered in most of the Papers as a remarkable Era and as it may be a Satisfaction to find that his Labours are not unnoticed I have enclosed a Transcript from Willis Paper of Sept. 19th.
My Countrymen have been strangely deluded with hopes of a speedy Peace. I have the pleasure to find my Sentiments have pretty nearly corresponded with the Accounts You have from Time to Time given upon this Subject. By expressing my Sentiments I have frequently subjected myself to Ridicule. But Time has convinced many. And it were to have been wished that the delusive Idea had never have influencd our public Bodies. This has prevented those stable Measures that would have ensured us Success and it has had no small Influence on our Finances. But such is the State of the greater part of Mankind that they must suffer, must feel the Scourge before they can see their Interest and pursue it.
We are now I trust emerging from our Stupidity and are adopting (in this Commonwealth) Measures for restoring the public Credit and (though at a late Day) if carried into Execution will open to us a brighter Scene. By Excises and sumptuary Laws a Revenue nearly sufficient for our Purpose may be raised. The General Court are now upon this Plan and I hear that they are almost unanimous in it.
This present Year I have not the honor to be of that Body. The Maneuvres of—— (whose Profusion I never admired and in the List of whose Flatterers I never was enrolled) fortunately for me, succeeded at the last Election and gave me a Respite from public Business. I however was last Week called by the Joint Ballot of both Houses of Assembly to the Senate. The Unanimity of the Choice would have had the greatest Influence in determining me to accept, had my Family Circumstances favoured it. Sickness in my Family for some Months past and several of them being still in an infirm State induced me to decline accepting the Trust.
In my last I mentiond a Controversy as subsisting between J. T. and J. S. It is still carried on with great Acrimony—and will be attended with some disagreable Consequences to particular Persons. How far it will affect the public, Time must determine, from some Anecdotes I have met with I have a more favourable Opinion of the Motives that induced J. S. to take up the Cudgel. I have in my last and in this given You a hint of these Matters, suspecting, that Evidences of the meritorious Services of J. T. to America will be hunted up in Europe. In this Controversy many Characters may first or last be brought into View and among others, there has already been a Thrust at the American Philosophers. Had J. T. remained in Great Britain it might have saved much Trouble, but since he is here it may perhaps be best to canvass the Matter fully.
The Length of my Letters I fear will be disagreable and too much break in upon your important Moments. If so, tell me my Friend and I will amend.
Revd. Mr. Smith enjoys a fine State of Health for advanced Life. Mr. Norton Quincy also and other Connections are well. Your Brother Shaw and Sister with their little Son are here on a Visit. They with my Second Self begs to be remembered to you.

May God preserve Your Health & Usefulness. Adieu. Your Aff. Friend & H St.

 

Nov. 6th

Having failed of a Conveyance by Grinnell am in hopes of forwading this by the Firebrand; on her Arrival here she was seized as having on Board English Goods. On some Terms or other the Vessell is released but a Number of Goods said to be brought from England and put on board of her after she left the Texel are libelled and will probably be condemned. There is a Spirit prevailing to suppress this Trade. A great Number of Seizures of English Goods have been made within several Months past.
The French Fleet are still here, but will shortly remove, notwithstanding their Vigilance, we have within six Weeks past suffered greater Losses in the American Seas, than perhaps in any Period.
Our Friend Gen. Warren is elected a Member of Congress. I hope that he will accept—but have not as yet heard of his Determination.

Mr. Gerry who is also elected I hear will shortly set out for Philadelphia.
